 1 Natalia D. Asbill-Bearor, SBN 281860
   Robin K. Perkins, SBN: 131252
 2 PERKINS ASBILL, a Professional Law Corporation
   707 Commons Drive, Suite 201
 3 Sacramento, California 95825

 4 Telephone: (916) 446-2000
   Facsimile: (916) 447-6400
 5 natalia@perkinsasbill.com
   robin@perkinsasbill.com
 6
   Attorney for Plaintiff
 7 KELLY BRIGHT

 8                                  UNITED STATES DISTRICT COURT
 9
                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                           SACRAMENTO DIVISION
11

12

13 KELLY BRIGHT,                                            Case No. 2:20-CV-02079-KJM-CKD

14                                                          ORDER GRANTING PLAINTIFF
                     Plaintiff,
            vs.                                             KELLY BRIGHT’S MOTION FOR
15                                                          EXTENSION OF TIME TO FILE
     AMERICAN HOME SHIELD                                   OPPOSITION TO DEFENDANT
16                                                          AMERICAN HOME SHIELD
     CORPORATION, a Delaware Corporation,
17                                                          CORPORATION’S MOTION TO
            Defendant.                                      COMPEL ARBITRATION AND STAY
18                                                          OR DISMISS CIVIL COURT
                                                            PROCEEDINGS
19
                                                             (Fed. R. Civ. P. 6(b)(1)(B))
20

21                                                          Judge: Hon. Kimberly J. Mueller

22

23
            After reviewing Plaintiff Kelly Bright’s Motion for Extension to File Opposition to
24

25 Defendant’s Motion to Compel Arbitration and Stay or Dismiss Civil Court Proceedings, and all

26 parties received notice and an opportunity to be heard. Having considered all the papers filed by

27

28                                                       -1-

      Order Granting Bright’s Motion for Extension to File an Opposition to AHS’s Motion to Dismiss and/or Compel
                                                       Arbitration
 1 the parties in connection with the Motion, the papers and records on file in this action, the

 2 arguments of counsel, and all other matters of which the Court may properly take judicial notice:

 3
            IT IS HEREBY ORDERED THAT:
 4
            Plaintiff’s Motion for Extension of Time is GRANTED.
 5
            The Court finds good cause to extend Plaintiff Kelly Bright’s deadline to file an opposition
 6

 7 to Defendant’s Motion to Compel Arbitration and Stay or Dismiss of Civil Proceedings from

 8 April 23, 2021 to April 30, 2021. Defendant may file a Reply Brief, if any, by Monday,

 9 May 10, 2021.

10
     DATED: May 3, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       -2-

      Order Granting Bright’s Motion for Extension to File an Opposition to AHS’s Motion to Dismiss and/or Compel
                                                       Arbitration
